KAREN R. BAKER, Associate Justice | í This appeal stems from the ad valorem taxation of certain parcels of property owned by the appellee, Board of Trustees of the University of Arkansas (“the University”). In 2011, 2012, and 2013, the University submitted applications to the appellant, Washington County Tax Assessor,1 seeking immunity from taxation, or alternatively, exemption from taxation for tax years 2010, 2011, and 2012.2 Thereafter, litigation ensued, and the cases were ^consolidated on the joint motion of the parties. The procedural history of this matter is as follows. The Washington County Tax Assessor denied the University’s applications. The University appealed the denial to the Washington County Board of Equalization, which affirmed the assessor’s decision. Under protest, the University paid the assessed taxes and appealed the Board of Equalization’s decision to Washington County Court. The Washington County Court affirmed the Board of Equalization’s decision. On December 19, 2012, the University appealed to the circuit court. On January 18, 2013, the University filed its complaint in the circuit court and filed its amended complaint on May 13, 2014. The Fayetteville School District intervened in the case, asserting that the greatest portion of the taxes assessed and collected by Washington County are distributed to the school district, giving the school district an interest related to the property and taxes at issue. Washington County and the University did not object to the school district’s intervention. The appellants will hereinafter be collectively referred to as “Fayetteville.” Once litigation proceeded in the circuit court, competing summary judgment motions were filed by both parties. On October 28, 2014, the circuit court held a hearing. On December 31, 2014, the circuit court announced its ruling from the bench, granting the University’s motion for summary judgment and denying Fayetteville’s and entered an order to that, effect that same day. On January 12, 2015, Fayette-ville filed a motion pursuant to Arkansas Rule of Civil Procedure 52(b) for amended findings of facts and for additional findings, including a Rule 54(b) certificate. On January 29, 2015, Fayetteville filed its notice of appeal. On February 2, 2015, the circuit court entered a final order. On February 3, 2015, ^Fayetteville filed its second notice of appeal. The parties timely filed their respective briefs, and with permission of the court, the Attorney General of the State of Arkansas filed an amicus curiae brief in support of the University. From the circuit court’s order granting the University summary judgment, Fayetteville timely appeals and presents one issue: whether the circuit court erred in holding that the University is entitled to sovereign immunity from ad valorem taxation. I. Standard of Review  Moving to our standard of review, “summary judgment may" be granted only when there are no genuine issues of material fact to be litigated, and the moving party is entitled to judgment as a matter of law.” Cannady v. St. Vincent Infirmary Med. Ctr., 2012 Ark. 369, 423 S.W.3d 548. “Ordinarily, upon reviewing a circuit court’s decision on a summary-judgment motion, we would examine the record to determine if genuine issues of material fact exist.” May v. Akers-Lang, 2012 Ark. 7, 386 S.W.3d 378. However, in a case where the parties agree on the facts, we simply determine whether the appellee was entitled to judgment as a matter of law. Hobbs v. Jones, 2012 Ark. 293, 412 S.W.3d 844. “When parties file cross-motions for summary judgment, as was done in this case, they essentially agree that there are no material facts remaining, and summary judgment is an appropriate means of resolving the case. As to issues of law presented, our review is de novo.” State v. Cassell, 2013 Ark. 221, 4-5, 427 S.W.3d 663, 666 (citations omitted). “De novo review means that the entire case is open for review.” Certain Underwriters at Lloyd’s, London v. Bass, 2015 Ark. 178, at 9, 461 S.W.3d 317, 323 (citations omitted). |4A1so on review, “[t]his court reviews a circuit court’s interpretation of a constitutional provision de novo." We are not bound by a circuit court’s decision, but in the absence of a showing that the [circuit] court erred in its interpretation of the law, that interpretation will be accepted on appeal. Language of á constitutional provision that is plain and unambiguous must be given its obvious and common meaning. Neither rules of construction nor rules of interpretation may be used to defeat the clear and certain méaning of a constitutional provision. Furthermore, when engaging in constitutional construction and interpretation,' this court looks to the history of the constitutional provision. The Arkansas Constitution must be considered as whole, and every provision must be read in light of other provisions relating to the same subject matter.” Gatzke v. Weiss, 375 Ark. 207, 211, 289 S.W.3d 455, 458 (2008) (citations omitted). With these standards in mind, we turn now to the issue on appeal. II. Sovereign Immunity from Ad Valorem Taxation At issue is the circuit court’s February 2, 2015, order which granted the University’s motion for summary judgment and held that the University was immune from ad valorem taxation based on sovereign immunity: For the reasons stated by the Honorable William Storey in a proceeding held on December 31, 2014, the. Court finds, as a matter of law, that the University is an instrumentality of the State of Arkansas and that it possesses sovereign immunity from ad valorem taxation. A copy of the written Order and the transcript of the proceeding held on December 31, 2014 are respectively attached hereto as Exhibits 1 and 2 and incorporated herein by reference.[3] Judge Storey specifically held that the Board of | ¡/Trustees of the University of Arkansas is an instrumentality of the State of Arkansas, and cited Arkansas v. Texas, 346 U.S. 368 [74 S.Ct. 109, 98 L.Ed. 80] (1953), in support of -his determination. Judge Storey then held that the University, as an instrumentality, of the State of Arkansas, possesses sovereign immunity from ad valorem taxation under the Arkansas Constitution. Judge Storey cited Arkansas State Highway Commission v. Sub-District No. 3 Grassy Lake, 237 Ark. 614 [376 S.W.2d 259] (1964), and generally, referenced other cases cited by the University’s brief in reaching the Court’s ruling. As determined and announced by Judge Storey in. open court on December 31, 2014, and as entered into .the record in a written Order on the same day, this Court finds and holds, as a matter of law, that the Motion for Partial Summary Judgment filed by the Intervenor was denied. In open court and in the Order entered on December 31, 2Ó14, this Court finds and holds, as a matter of law, that, the Motion for Partial Summary Judgment, as adopted by Washington County, the Washington County Tax Assessor, and the Washington County Tax Collector in their Statement of Concurrence and Adoption by Reference, was denied as well.' This Court incorporates by reference and adopts Judge Storey’s bench'ruling and written Order entered for the record on December'31, 2014, as its own in this Judgment. For the avoidance of all doubt, the Court FINDS and ORDERS: A. Intervenor’s Motion for Partial Summary Judgment is .hereby DENIED; -B. Washington County’s Motion for Partial Summary Judgment is- hereby DENIED; and ' C. The University’s Motion for Summary Judgment is hereby GRANTED. These rulings on the parties’ respective motions- are intended to be and are declared to be consistent with Judge Storey’s original ruling and Order dated December |n31, 2014. Accordingly, the narrow issue in this case is whether the University is immune from ad valorem taxation as to the specific parcels involved in this case. A. Sovereignty We turn to the genesis of the sovereign state. Sovereignty’ is the “the supreme, absolute, and uncontrollable power by which an independent state is governed and from which all specific political powers are derived; the intentional independence of a state, combined with the right and power of'regulating its internal affairs without foreign interference. Sovereignty is the power of a state to do everything necessary to govern itself, such’ as making, executing, and applying laws; [and] imposing and collecting taxes.... The sovereignty of a state is determined with reference to the U.S. Constitution, which is the supreme law of the land.’’ West Encyclopedia on American Law, 2d ed., 258-89, Vol. 9 (2005). B. Authority to Tax With regard to the power to tax, article 2, section 28 of the Arkansas Constitution, entitled, “Taxation and eminent domain; delegation,” provides that [t]he State’s ancient right of ... taxation, is herein fully and expressly conceded; and the General Assembly may delegate the taxing power, with the necessary restriction, to the State’s subordinate political and municipal' corporations, to the extént of providing for their existence,' maintenance and well being, but no further. Ark. Const. art. 2, § 28. With regard to taxation of property, article 16, section 5, provides in pertinent part: (a) All real and tangible personal property subject to taxation shall be taxed according to its value, that value to be ascertained in such manner as the General Assembly shall direct, irtaking the same equal and uniform throughout the State. Jx • .(b) The following property shall be exempt from taxation: public property used exclusively for public purposes; churches used as such; cemeteries used exclusively as such; school buildings and apparatus; libraries and grounds used exclusively for school purposes; and buildings and grounds and materials used exclusively for public charity, C. Analysis — Arkansas Constitution article 16, section 5 Having reviewed the principles of sovereignty and taxation, we move to our review of the Arkansas Constitution to address the issue before us. Fayetteville contends that the circuit court erred in its interpretation of article 16, section 5 and asserts that the University is “subject to” ad valo-rem taxation. Fayetteville further, asserts that there is not a reported decision by this court involving ad valorem taxation which holds that property owned by the state of Arkansas is immune from ad valo-rem taxation. Fayetteville also contends that the Arkansas Constitution does 'not grant immunity to the state from ad valo-rem taxation or its instrumentalities. Rather, Fayetteville contends that our constitution employs a use analysis, stating in section 5(a) that all property subject to taxation shall be taxed and that public property shall be taxed and exempted only under subsection (b) if it is used exclusively for public purposes. Relying on Arkansas Teacher Retirement System v. Short, 2011 Ark. 263, at 10, 381 S.W.3d 834, 840, Fayetteville contends that: [t]he decision in the Short case leaves no doubt that property owned by agencies and instrumentalities of the state — in-eluding the University of Arkansas — is not immune from taxation simply because those agencies and instrumentalities hold title to the property in their names and serve the beneficent public purposes. Short makes it. abundantly clear that such entities must show that ,the particular property at issue is actually and exclusively used for public purpose. ... [T]he University of Arkansas must ... prove that the parcels of property at issue here are actually and exclusively used for a public purpose. The University will have the opportunity to offer such proof in connection with its exemption claim. It cannot short-circuit that process by claiming | Rsovereign immunity. The University responds that it' is not “subject.to” taxation, and therefore, the analysis ends because it is simply immune from taxation, and an analysis regarding exemption and subsection (b) is not necessary. The University further responds that if all property were subject to taxation, the constitution would state “all property is subject to,” not “subject to” which contemplates exclusions either by immunity or by exemption. The University also responds that, as an instrumentality of the sovereign state, its property enjoys immunity from taxation as a sovereign entity and that the exemption analysis is not necessary and it urges us to affirm the circuit court. Fayetteville replies that, even if the University is an instrumentality of the State, an analysis of taxation and exemption is required based on our constitution. In sum, both parties rely on the absence of language in article 16, section 5 as support for their respective arguments. We turn now to the constitutional provisions at issue. In City of Fayetteville v. Washington County, 369 Ark. 456, 468, 255 S.W.3d 844, 853-54 (2007), we interpreted our constitution and explained our standard of review regarding constitutional challenges: This court has been absolutely clear about our role in interpreting the Arkansas Constitution: “The people of the State, in the rightful exercise of their sovereign powers, ordained and established the constitution; and the only duty devolved upon this court is to expound and interpret it.” Lake View [School Dist. No. 25 of Phillips County v. Huckabee], 351 Ark. [31] at 54, 91 S.W.3d [472] at 484 [(2002)] (quoting State v. Floyd, 9 Ark. 302, 315 (1849)). We have specifically defined the standards we use when interpreting the Arkansas Constitution to be as follows: When interpreting the constitution on appeal, our task is to read the laws as they are written, and interpret them in accordance with established | principles of constitutional construction. It is this court’s responsibility to decide what a constitutional provision means, and we will review a lower court’s construction de novo. We are not bound by the decision of the trial court; however, in the absence of a showing that the trial court erred in its interpretation of the law, that interpretation will be accepted as correct on appeal. Language of a constitutional provision that is plain and unambiguous must be given its obvious and common meaning. Neither rules of construction nor rules of interpretation may be used to defeat the clear and certain meaning of a constitutional provision. Smith v. Sidney Moncrief Pontiac, Buick, GMC Co., 353 Ark. 701, 720, 120 S.W.3d 525, 537 (2003) (internal citations omitted). Applying this standard to the constitutional provisions at issue, the plain language of article 23, section 2 provides that the state has the right to tax and the General Assembly may delegate the taxing power. Further, the plain language of article 16, section 5, subsection (a) provides that real and tangible personal property are subject to taxation. However, as noted by the parties, in our constitution there is an absence of language articulating that property owned by the state is “subject to” taxation.4  Based on the plain language of the constitution, the constitution does not state that sovereign property is subject to ad valorem taxation. Further, in reviewing our long-standing | inprecedent, in School District of Ft. Smith v. Howe, 62 Ark. 481, 37 S.W. 717 (1896), we interpreted article 16, section 5 and addressed the issue of when public property is exempt from taxation. In our analysis we also addressed immunity from taxation and explained The constitution of the state declares that laws exempting property from taxation, except as therein provided, shall be void. Const. art. 16, § 6; Railway Co. v. Worthen, 46 Ark. 312 [ (1885) ]. It further provides that the following property shall be exempt from taxation: “Public property used exclusively for public purposes; churches used as such; cemeteries used exclusively as such; school buildings and apparatus; libraries and grounds used exclusively for school purposes; and buildings and grounds and materials used exclusively for public charity.” Const. 1874, art. 16, § 5. This provision defining what public property is exempt from taxation does not refer to property owned by the state, for the presumption is that the state does not intend to tax its own property, but it refers to property oimed by the public corporations, or organizations of the state, such as counties, cities, towns, and school districts. It will be noticed that all public property is not exempt from taxation, but only that public property which is used exclusively for public purposes. It is conceded that this land is public property, but the question of its exemption from taxation is not determined alone by its character as public property, but; also by the nature of its use. This land is not used for school grounds, nor is there any intention to erect upon it buildings of any kind for the use of schools; but it was purchased, and is now held, only for the purpose of sale or for rent. Id. at 484, 37 S.W. at 717-18 (emphasis added). Additionally, in Blackwood v. Sibeck, 180 Ark. 815, 23 S.W.2d 259, 260 (1930), we also recognized sovereign immunity from ad valorem taxation. The issue on appeal in Blackwood addressed the liability of the counties of the state for the payment of the license fee for the issuance of the tag or plate that is placed upon motor vehicles owned by the counties and used exclusively for public purposes. In Blackwood, in addressing tax statutes regarding the county, we explained that The case of Board of Improvement v. School District, ... [56 Ark. 354, 19 S.W. 969 (1892)], did not hold that public property might not be taxed, but held only that there was a presumption against any such intention on the part of the Legislature, and that such a tax could be levied and collected only when the authority so to do was |nexpressly conferred or arose by necessary implication from the legislation imposing the tax. As the reason for this rule, the court quoted from Cooley on Taxation (2d Ed.) p. 172, as follows: “Some things are always presumptively exempted from the operation of general tax laws, because it is reasonable to suppose they were not within the-intent of the legislature in adopting them. Such is the case with property belonging to the state and its- municipalities, and which is held by them for governmental purposes. All such property is taxable if the state shall see fit to tax it; but to levy a tax upon it would render necessary new taxes to meet the demand of this tax, and thus the public would be taxing itself in order to raise money to pay over to itself,.and no one would be benefitted but the officers ' employed, ’ whose compensation would go to increase the useless levy. It cannot be supposed that the legislature would ever purposely lay such a burden upon public property and it is therefore a reasonable conclusion that, however general may be the enumeration of property for taxation, the property held by the state and by all its municipalities for governmental purposes was intended to be excluded, and the law will be administered as excluding it in fact.” Blackwood, 180 Ark. at 816-17, 23 S.W.2d at 260 (1930). More recently, in Arkansas State Highway Comm’n v. Sub-Dist. No. 3 of Grassy Lake, in a condemnation action, a drainage district asserted that.the exercise of eminent- domain on its .lands, by the State Highway Commission would reduce ,its property tax base and create á deficiency that would necessarily .have to be made up by other landowners in the district. This drainage, district earnestly argues that, as a matter of equity, if the potential tax. liability of the condemned land should be extinguished without compensation to the district the result will be to increase the payments that will eventually have to be made by the other landowners in the district. No doubt this is true, but the situation is' simply an unavoidable consequence of the State’s sovereign immunity from taxation. In fact, this situation is commonplace. Almost every tract of land taken by eminent domain is subject to future taxation for public improvements already made, such as a levee, a drainage system, a courthouse, a municipal auditorium, a schoolhouse, and so on. There can, as a practical matter, obviously be no requirement that the sovereign satisfy all these nebulous obligations as a condition to the acquisition of the land. (See Public Water Supply Dist. No. 3 of Jackson County, Mo. v. United States, 135 F.Supp. 887, 133 Ct.Cl. 348.) That some shift in the burden of taxation may take place is merely one of the risks that every taxpayer incurs. Id., 237 Ark. 614, 617-18, 376 S.W.2d 259, 261 (1964) (emphasis added). | ^Finally, although Fayetteville asserts that our decision in Short, 2011 Ark. 263, at 10, 381 S.W.3d at 840, supports its position, we disagree. In that case, we addressed the issue of whether certain property was used exclusively for public use with regard to exemption, not immunity. Specifically, the Arkansas Teacher Retirement System contended that the circuit court erred'in concluding'that the property was not exempt from the payment' of ad valorem taxes pursuant to article 16, section 5(b) of the Arkansas Constitution. Id. at 1, 381 S.W.3d at 835. Accordingly, the issue on appeal was not immunity from ’taxation and therefore, this case is not relevant to our discussion.  Here, our constitution delegates the power to enact laws regarding taxation. The record demonstrates that our General Assembly has not enacted a law subjecting property owned by the state to ad valorem taxation, nor has the General Assembly delegated that power to subordinate political and municipal corporations. Therefore, in reviewing the specific facts and circumstances in this particular case, based on our constitution,and,long-standing- precedent, we hold- that the property, owned by the state is immune from ad valorem taxation. As the United States Supreme Court explained in Van Brocklin v. Anderson, 117 U.S. 151, 174-75, 6 S.Ct. 670, 29 L.Ed. 845(1886): In short, under a republican form of government, the whole property of the state is owned and held by the state for public- uses, and is not taxable, unless the state which owns and holds it for those uses clearly enacts that it shall shai’e the burden of taxation with other property within its jurisdiction. • Whether the property of one of the states.of the Union is taxable under the laws of that state depends upon, the intention of the state as manifested by those laws. Further, “All- [state owned] property is taxable, if the State shall- see fit to tax it; but to | islevy- a tax upon it would- render necessary new taxes to meet' the demand of this tax, and thus the public would be taxing itself in- order to raise money to pay over to itself, and no one would be benefit-fed. ⅛.. .It cannot -be- supposed that the legislature would ever purposely-lay such a burden upon public property, and it is. therefore a reasonable conclusion that, however general may be the enumeration of property for taxation, the property held by the state .will be administered as excluding it in fact, unless it is unmistakably included in the taxable property by the constitution or statute.” Thomas M. Cooley, The Law of Taxation, 1313 (4th ed.) Accordingly,- to tax property -to simply take from one pocket and return it to the same pocket is non-sensical. III. . The University of Arkansas as an Instrumentality of the State of Arkansas  Having established that property owned by the state in this case is immune from ad valorem taxation under these facts, we must also, resolve- the specific issue before us, whether the University is the state in this situation and entitled to immunity from taxation. We answer that question in the affirmative. In Arkansas v. Texas, 346 U.S. 368, 370, 74 S.Ct. 109, 98 L.Ed. 80 (1953), in addressing a contract issue, the United States Supreme Court held as follows: [A]s we read Arkansas law the University of Arkansas is an official state instrumentality; and we conclude that for purposes of our original jurisdiction any injury under the contract to the University is an injury to Arkansas. The Supreme Court further held: The University, which was created by the Arkansas legislature, is governed by a Board of Trustees appointed by the Governor with consent of the Senate. The Board, to be sure, is ‘a body politic and corporate with power to issue bonds which do not pledge the credit of the State.’ But the Board must report all of 'its expenditures to the legislature, and the- State owns all the property used by the University. The Board of Trustees is denominated ‘a public agency' of the State, the University iq14 referred to as ‘an instrument of the state in the performance of a governmental work’, and a suit against the University is a suit against the State. Id. at 371, 74 S.Ct. 109. Additionally, our holdings have been consistent with those of the United States Supreme Court’s that the University is an instrumentality of the State arid acting as the State. In State v. University of Arkansas Board of Trustees, 241 Ark. 399, 401, 407 S.W.2d 916, 916-17 (1966), we explained: In the light of the holding of the United States Supreme Court in State of Arkansas v. State of Texas, we hold that this suit against the University of Arkansas Board of Trustees is a suit against the State. Accordingly, consistent with our precedent, we hold that the University is an instrumentality of the State of Arkansas and for the reasons discussed above, the property at issue here is immune from ad valorem taxation. Therefore, we affirm the circuit court. Affirmed. Special Justice Rex M. Terry joins in this opinion. Special Justice Brian A. Vandiver concurs. Brill, C.J., and Goodson, J., not participating.  . The appellants are Washington County, a governmental entity located in northwest Arkansas; Jeff Williams, the publicly elected Assessor of Washington County; David Ruff, the publicly elected Collector of Washington County; and the Fayetteville School District No. 1, a governmental entity operating in Washington County, Arkansas.   . The University originally sought immunity from ad valorem taxation as to 46 parcels of real property and 20 parcels of personal property. However, on May 23, 2014, the circuit court granted the University's motion to non-suit. Accordingly, there are a total of eleven parcels at issue in this case; ten parcels of real property and one parcel of personal property.   . Judge Storey's order in its entirety stated as follows:. Now on this 31st day of December, 2014, comes on for consideration the referenced matter and. from all things and matters before the Court, the Court finds: 1-. That Defendants' motions for summary judgment should be and are hereby denied. 2. That Plaintiffs motion for summary judgement should be ánd is hereby granted, IT IS SO ORDERED.   . We note that the "subject to” language was first adopted in our 1836 constitution and was a single subsection and did not include subsection (b). Art. 7, Revenue section 1-2 (emphasis in original) stated in pertinent part: Sec. 1. All revenue shall be raised by taxation to be fixed by law. Sec. 2. All property subject to taxation, shall be taxed according to its value — that value to ascertained in such manner as the General Assembly shall direct!.] ... Provided, the General Assembly shall have power to tax merchants, hawkers, peddlers, and privileges, in such a manner as may from time to time be prescribed by law: And provided further, that no other or greater amount of revenue shall at any time be levied than required for the necessary expenses of the government, unless by a concurrence of two-thirds of both houses of the General Assembly.